PER CURIAM.
Robert Watson appeals the summary denial of his motion to correct illegal sentence filed pursuant to Florida Rule of Criminal Procedure 3.800(a). Watson claimed that he received consecutive habitual felony offender sentences in violation of Hale v. State, 630 So.2d 521 (Fla.1993). Because Watson failed to allege that it can be determined from the face of the record that the sentences are illegal, we affirm the trial court’s order without prejudice to any right that Watson may have to file a facially sufficient claim. See Johnson v. State, 809 So.2d 892 (Fla. 2d DCA 2002).
Affirmed.
NORTHCUTT, SALCINES and STRINGER, JJ., concur.